 1   Adam Hosmer-Henner, Esq.
     Nevada State Bar No. 12779
 2   McDONALD CARANO
     100 West Liberty Street
 3   Tenth Floor
     Reno, NV 89501
 4   Tel: (775) 788-2000
     Email: ahosmerhenner@mcdonaldcarano.com
 5
     Ashish Mahendru (pro hac vice)
 6
     Darren A. Braun (pro hac vice)
 7   MAHENDRU, P.C.
     635 Heights Blvd.
 8   Houston, Texas 77007
 9   Tel: (713) 571-1519
     amahendru@thelitigationgroup.com
10   dbraun@thelitigationgroup.com
11   Attorneys for Plaintiff

12
                           IN THE UNITED STATES DISTRICT COURT
13

14                                 DISTRICT OF NEVADA

15
      RB PRODUCTS, INC.,                      CASE NO.: 3:19-cv-00105-MMD-WGC
16

17           Plaintiffs,                 PLAINTIFF’S MOTION FOR
      vs.                             EXTENSION OF TIME TO RESPOND
18
                                       TO DEFENDANTS’ MOTIONS TO
19    RYZE CAPITAL, L.L.C.; ENCORE DISMISS AND MOTION TO STAY
      DEC, L.L.C.; RYZE RENEWABLES
20    RENO, L.L.C.; RYZE RENEWABLES,         FIRST REQUEST
      L.L.C.; MICHAEL BROWN; CHRIS
21
      DANCY;     RESC,   L.L.C.; RYZE
22    RENEWABLES LAS VEGAS, L.L.C.;
      MATT PEARSON; AND RANDY
23    SOULE,
24
             Defendants.
25

26
27

28
                                        Page 1 of 7
            Plaintiff RB Products, Inc. (“RB Products”) files this Motion for Extension of
 1

 2   Time to Respond to Defendants’ various motions identified below, and requests that it

 3   be permitted until June 30, 2019 to file responses. As discussed further below, good
 4
     cause exists for this extension.
 5
            Plaintiff respectfully requests an extension through the end of June 30, 2019 to
 6

 7   respond to Defendants’ following motions:

 8              Party                            Pleading                   Document
 9
     Encore, RESC, Soule                Soule Defendants' Motion to              47
10                                      Dismiss Amended Complaint
     Encore, RESC, Soule                Soule Defendants' Answer to
11
                                        Amended Complaint                        48
12

13

14   Ryze Capital, Ryze Las Vegas,      Motion to Stay Plaintiff’s Claims        51
     Dancy, Pearson                     Pending Arbitration
15   Ryze Capital, Ryze Las Vegas,      Ryze Capital Defendants’ Motion
     Dancy, Pearson                     to Dismiss and Memorandum of             52
16
                                        Points and Authorities In Support
17                                      Thereof
     Ryze Reno, Ryze Renewables         Joinder to Motion to Stay
18                                      Plaintiff's Claims Pending               53
19                                      Arbitration

20

21   Ryze Reno, Ryze Renewables         Joinder to Motion to Dismiss             54
                                        Amended Complaint
22

23
     Ryze Capital, Ryze Las Vegas,      Ryze Capital Defendants' Motion          55
24   Dancy, Pearson                     to Dismiss and Memorandum of
25                                      Points and Authorities In Support
                                        Thereof (Corrected Image re Dkt
26                                      52)
27

28
                                            Page 2 of 7
     Michael Brown                      Brown’s Joinder to Motion to              56
 1
                                        Dismiss [52]
 2
     Michael Brown                      Brown’s Joinder to Motion to              57
 3                                      Dismiss [47]
 4
     Michael Brown                      Brown’s Joinder to Motion to Stay         58
 5                                      [51]
 6
     Michael Brown                      Brown’s Motion to Dismiss                 59
 7                                      Plaintiff's Amended Complaint
 8

 9          Good cause exists for this extension because Plaintiff’s lead counsel’s firm,

10   which consists of two lawyers, is scheduled to begin a jury trial on June 10, 2019 in the
11
     284th District Court of Montgomery County, Texas. That trial is expected to last
12
     approximately one week, and will necessarily require trial preparation beforehand.
13

14   Plaintiff’s request for a 19-day extension for its responses is reasonable, as it would

15   allow counsel to conclude that trial on or about June 17, 2019 and then start preparing
16
     Plaintiff’s responses to the many pending motions.
17
            Plaintiff has conferred with the Defendants regarding this extension and a
18

19   possible agreed briefing schedule but has been unable to reach a complete consensus.

20          Defendants Ryze Capital Partners, Chris Dancy, Matt Pearson, Ryze Renewables
21
     Las Vegas, Ryze Renewables Reno, and Ryze Renewables are agreeable to Plaintiff’s
22
     requested extension, with the proviso that their respective replies be due on July 26,
23

24   2019. Plaintiff is in agreement with this proviso.

25

26
27

28
                                            Page 3 of 7
              Conversely, Defendants Encore, Randy Soule, RESC, and Michael Brown stated
 1

 2   that they are opposed to Plaintiff’s request for an extension.1

 3            Due to the number of the pending motions—some of which will involve
 4
     complicated issues of non-signatory arbitration law—and due to the fact that Plaintiff’s
 5
     lead counsel’s firm will be in trial starting June 10th, Plaintiff contends that good cause
 6

 7   exists to extend the time for Plaintiff to file its responses to the above-identified

 8   motions. Plaintiff respectfully requests this Court to grant Plaintiff’s first request for
 9
     extension, and Order that Plaintiff’s responses are due on June 30, 2019.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27   1
       It should be noted that Plaintiff stipulated to an extension of Defendants’ deadline to file responsive pleadings
     [Doc. #27].
28
                                                       Page 4 of 7
     Dated: May 31, 2019     Respectfully submitted,
 1

 2                           /s/ Adam Hosmer-Henner
                             Adam Hosmer-Henner, Esq.
 3                           Nevada State Bar No. 12779
 4                           McDONALD CARANO
                             100 West Liberty Street
 5                           Tenth Floor
                             Reno, NV 89501
 6
                             Tel: (775) 788-2000
 7                           Email: ahosmerhenner@Mcdonaldcarano.com

 8
                             /s/ Ashish Mahendru
 9
                             Ashish Mahendru (pro hac vice)
10                           Darren A. Braun ( pro hac vice)
                             MAHENDRU, P.C
11                           639 Heights Blvd.
12                           Houston, Texas 77007
                             Telephone: 713-571-1519
13                           Facsimile: 713-651-0776
                             amahendru@thelitigationgroup.com
14
                             dbraun @thelitigationgroup.com
15
                             ATTORNEYS FOR PLAINTIFF
16

17

18

19

20

21

22

23

24

25

26
27

28
                           Page 5 of 7
                               CERTIFICATE OF SERVICE
 1

 2         I certify that on May 29, 2019, pursuant to Fed. R. Civ. P. 5(b); I am serving a
     true and correct copy of this MOTION FOR EXTENSION OF TIME TO
 3   RESPOND TO DEFENDANTS’ MOTION TO DISMISS AMENDED
 4   COMPLAINT on the parties as set forth below via the Court’s CM/ECF system:

 5   DICKINSON WRIGHT, PLLC
     John P. Desmond
 6
     Nevada Bar No. 5618
 7   Justin J. Bustos
     Nevada Bar No. 10320
 8   100 West Liberty St., Ste. 940
 9   Reno, NV 89501

10   LATHAM & WATKINS LLP
     Joshua G. Hamilton
11
     (pro hac vice forthcoming)
12   10250 Constellation Blvd., Ste. 1100
     Los Angeles, CA 90067
13

14   Attorneys for Defendants Ryze Capital
     Partners, L.L.C., Ryze Renewables Las
15   Vegas, L.L.C., Chris Dancy and Matt
     Pearson
16

17   LAXALT & NOMURA LTD
     Daniel Hayward
18   Nevada Bar No. 5986
19
     9790 Gateway Drive, Ste. 200
     Reno, NV 89521
20
     Attorney     for  Defendants, Ryze
21   Renewables L.L.C., Ryze Renewables,
22   Reno, L.L.C.

23   HOLLEY, DRIGGS, WALCH, FINE,
24
     PUZEY, STEIN & THOMPSON
     James W. Puzey, Esq.
25   Nevada Bar No. 5745
     800 South Meadows Parkway, Suite 800
26   Reno, NV 89521
27
     Attorney for Defendants Randy Soule,
28
                                            Page 6 of 7
     RESC, LLC, and Encore DEC, LLC
 1

 2   KOCH & SCOW, LLC
     David R. Koch
 3   Nevada Bar No. 8830
 4   Steven B. Scow, Esq.
     Nevada Bar No. 9906
 5   Brody R. Wight, Esq.
     Nevada Bar No. 13615
 6
     11500 South Eastern Avenue, Suite 210
 7   Henderson, NV 89052

 8   GARCIA RAINEY BLANK & BOWERBANK,
 9   LLP
     Jeffrey M. Blank (pro hac vice)
10   Norma V. Garcia (pro hac vice)
     695 Town Center Drive, Ste. 700
11
     Costa Mesa, CA 92626
12
     Attorneys for Defendant Michael Brown
13

14

15                                                /s/ Ashish Mahendru
16                                                   Ashish Mahendru

17

18

19

20

21

22

23

24

25

26
27

28
                                        Page 7 of 7
 1   Adam Hosmer-Henner, Esq.
     Nevada State Bar No. 12779
 2   McDONALD CARANO
     100 West Liberty Street
 3   Tenth Floor
     Reno, NV 89501
 4   Tel: (775) 788-2000
     Email: ahosmerhenner@Mcdonaldcarano.com
 5
     Ashish Mahendru (pro hac vice)
 6   Darren A. Braun (pro hac vice)
 7   MAHENDRU, P.C.
     635 Heights Blvd.
 8   Houston, Texas 77007
     Tel: (713) 571-1519
 9   amahendru@thelitigationgroup.com
     dbraun@thelitigationgroup.com
10
     Attorneys for Plaintiff
11

12                             IN THE UNITED STATES DISTRICT COURT
13
                                       DISTRICT OF NEVADA
14

15    RB PRODUCTS, INC.,                          CASE NO.: 3:19-cv-00105-MMD-WGC
16            Plaintiffs,                ORDER GRANTING PLAINTIFF’S
      vs.                               MOTION FOR EXTENSION OF TIME
17
                                         TO RESPOND TO DEFENDANTS’
18    RYZE CAPITAL, L.L.C.; ENCORE DEC, MOTIONS TO DISMISS AND MOTION
      L.L.C.; RYZE RENEWABLES RENO,                TO STAY
19    L.L.C.; RYZE RENEWABLES, L.L.C.;
      MICHAEL BROWN; CHRIS DANCY;
20    RESC, L.L.C.; RYZE RENEWABLES LAS
      VEGAS, L.L.C.; MATT PEARSON; AND
21
      RANDY SOULE,
22
              Defendants.
23

24

25

26
27

28
                                            Page 1 of 2
            Before the Court is Plaintiff RB Products’ Motion for Extension of Time to Respond to
 1

 2   Defendants’ motions. This Court has reviewed the motion and finds that the requested relief

 3   be granted.

 4          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Extension of Time to
 5   Respond to the pending motions (Dkt. Nos. 47, 48, 51, 52, 53, 54, 55, 56, 57, 58, and 59) is
 6
     hereby GRANTED.
 7
            Plaintiff’s responses these motions are due on or before June 30, 2019.
 8
            IT IS SO ORDERED.
 9

10

11                 May 31, 2019
            DATED:________________________

12

13
                                                         __________________________________
14                                                       HON. MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                              Page 2 of 2
